Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The status of the claims is as follows: 
Claims 1-56, are canceled.  Claims 68-76 have not been elected.   Claims 57-67 have been hereby examined.
Priority
The present application filed on14 June 2019, is the national phase of PCT application PCT/US2017/066623 having an international filing date of  15 December 2017, which claims the benefit of U. S. provisional application number 62/435,209 filed on 16 December 2016.
Election/Restrictions
Applicants’ election without traverse of Group I, claims 57-67, in the reply filed on 16 February 2021 is hereby acknowledged.

Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 57-67 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (Water use and yield responses of cotton to alternate partial root zone drip irrigation in the arid of North-West China  Irrig Sci.(2008) 26:147-159)
in view of  Reddy et al. (Carbon Dioxide and Temperature effects on Puma Cotton Development Agro.J. 87:820-826 (1995). And further in view of Hejnak et al. (growth and photosynthesis of Upland and Pima cotton: response to drought and heat stress, Plant Soil Environ. Vol. 61, 2015, No. 11:507-514)


The claims are drawn to a method of generating a population of cotton plants with an altered morphology.  The method comprises sowing cotton seeds and allowing to germinate, growing the seed into a population of cotton plants at an average density of at least 10, 30 plants per square meter in an average volume of growth media of less than about 1000mL per plant wherein the method comprises exposing the cotton plants to a temperature of 36°C for at least 2 hours per day for at least 50 days and providing 400, 500, 300 mL of water per day for at least 50 days, thus generating the population of cotton plants with an altered morphology wherein at least about 70%, 80% of the individual cotton plants in the population are between about 12 inches and 24 inches tall and have at least one boll that contains at least 20 seeds.
Du et al. disclose a method of growing a population of cotton plants (growth of field of cotton; page 149, second column, last paragraph) comprising plants with an altered morphology (irrigation amount affects plant height (morphology); page 151, second column, last paragraph), the method comprising growing under a stressed condition, a population of cotton plants from cotton seeds, wherein the stressed condition is one or more selected from the group consisting of:i and iii) growing the population of cotton plants by providing the cotton plants of the population on average with less than about 500 mL, of water per day on average, for at least 40 days (row spacing of 30 cm, plant spacing of 25 cm, i.e. each plant has 750 square centimeters; page 149, last paragraph; page 150 first paragraph) (for 2004 30 mm irrigation per instance over 4 instances, or 120 mm total irrigation applied, rain was 110.8 mm, i.e. 230.8 mm of water; table 1) (combining these figures, 230.8 mm of water on 750 square centimeters over 86 days, i.e. (23.08*750)/86= 20.1 cubic centimeters per day) during the time from the average day of germination of the cotton seeds of the population germinates to the average day that the plants of the population produce at least one cotton boll (seedling germination date was May 10, 2004; page 149, last paragraph; table 1) (boll formation begins on 4 August 2004, i.e. 86 days after germination; Table 2) that contains a seed, wherein the 
Du et al.  do not explicitly disclose a figure for percentage of plants which grow seeds, but as Du et al. recite a figure for average seed per plant (4.5-5 grams of seed per plant; table 5), and states the boll number is unaffected by the experimental parameters (boll number and boll weight unaffected by irrigation amounts; page 158, first column, second paragraph), it can reasonably be concluded that much more than 50 percent of plants formed seeds, as any yield amount as low as 50 percent productivity would be alarming and noteworthy in a commercial crop such as cotton.
Du et al. further disclose wherein at least one cotton plant of the population, having produced at least one cotton boll that contains a seed (all water treatment amounts produce non-zero boll per plant counts and non-zero seed per plant counts, i.e. all water treatment amounts produce bolls with seeds; tables 5), wherein the seed comprises at least one embryo with a cotyledon in the primordia stage (cotton seeds by definition contain embryos having at least one cotyledon; since primordia is the first stage of development, all seeds are, by definition, in that stage at some point regardless of seed viability) and optionally wherein the seed comprises is of a diminished size, such as decreased in height and/ or having reduced biomass, compared to a control plant (lower irrigation amount decreases plant height relative to plants with higher watering amounts; page 151, second column, last paragraph).
Du et al. further disclose wherein at the plants in the population are of a diminished size, such as decreased in height and/ or having reduced biomass, compared to a control plant (lower irrigation amount decreases plant height relative to plants with higher watering amounts; page 151, second column, last paragraph). Du does not explicitly disclose a figure for percentage of plants which grow bolls, but as Du et al. recite a figure for average bolls per plant (3.87-6.2 bolls per plant; table 5), and states the boll number is unaffected by the experimental parameters (boll number and boll weight unaffected by irrigation amounts; page 158, first column, second paragraph), it can reasonably be concluded that much more than 50 percent of plants formed bolls, as any yield amount as low as 50 percent productivity would be alarming and noteworthy in a commercial crop such as cotton. Further, the disclosed seed necessarily comprises at least one embryo with a cotyledon in the primordia stage and optionally wherein the seed comprises a black layer (cotton seeds by definition contain embryos having at least one cotyledon. Since primordia is the first stage of development, all seeds are, by definition, in that stage at some point regardless of seed viability).


Du does not disclose wherein the cotton plant is also grown at a temperature of at least about 36 degrees C or 37 degree C for at least about 2 hours per day, for at least for at least 50 days, during the time from when the cotton seed germinates to when the cotton plant produces at least one cotton boll that contains a seed, wherein the seed comprises at least one embryo with a cotyledon in the primordia stage and optionally wherein the seed comprises a black layer. Du et al. do not disclose wherein the days during which the cotton plant is grown under restricted growth media volume and/ or restricted irrigation correspond to the days during which the plant is grown at a temperature of at least about  36 degrees C, 37 degrees C, for at least about 2 hours a day.
Further Du et al. does not disclose providing less than about 400 or 300 mL of water per day to the cotton plant.  Du et al. does not disclose the method wherein a controlled environment free of pollinating insects.
            However, Reddy et al. disclose wherein the cotton plant is also grown at a temperature of at least about 35 degrees C (day/night temperature cycle of 35C, which is at least about 36C or 37C; page 821, second column, first paragraph) for at least about 10,11, or 12 hours per day (daytime temperature maintained from an hour after sunrise to an hour after sunset; page 821, second column, first paragraph), for at least 50 days (temperature regime started 9 days after germination, and maintained through 60 days after emergence (at least 50 days); page 821, second column, first paragraph; figure 1), during the time from when the cotton seed germinates (temperature regime started 9 days after germination; page 821, second column, first paragraph) to when the cotton plant produces at least one cotton boll that contains a seed (plants grown at 35 C flowered at 59 days; page 822, second column, second paragraph) (note, flowering occurs before any seed formation), wherein the seed comprises at least one embryo with a cotyledon in the primordia stage and optionally wherein the seed comprises a black layer. 
 Reddy discloses wherein the days during which the cotton plant is grown under restricted growth media volume and/ or restricted irrigation correspond to the days during which the plant is grown at a temperature of at least about 36 degrees C, 37 degrees C, for at least about 2h a day (high temperature treatment from 9-60 days after germination, which would correspond with the restricted irrigation period of germination to 86 days 
Hejnak et disclose a method of growing cotton exposed to drought and heat stress in a fully controlled growth chamber.
not inventive to discover the optimum or workable ranges by routine experimentation’ (emphasis added).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Du to include the daytime temperature of Reddy, as it is taught by Reddy to be one of the better temperatures for encouraging flower formation (plants grown at 35 C flower at 59 days, while higher and lower temperatures produce no flowers; page 822, second column, second paragraph). It would have been also obvious to carry out the method in a controlled environment as taught by Hejnak et al. knowing it is hard to control environmental stress in situ.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Comment


No claim is allowable.


Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.


	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner